                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DEBORAH J. MAYHAN,

               Plaintiff,

      V.                                : Civil Action No. 18-355-RGA

SUNOCO, INC.,

               Defendant.




Deborah J. Mayhan , New Castle , Delaware. Pro Se Plaintiff.


Barry M. Klayman , Abigail M. Green , and Daniel V. Johns, Cozen & O'Connor. Counsel
for Defendant.




                               MEMORANDUM OPINION




January    b.
           r2020
Wilmingtbn, Delaware
mf~    Plaintiff Deborah J. Mayhan , who appears prose and has been granted leave to

proceed in forma pauperis, filed this employment discrimination action on March 6,

2018 , against Sunoco, Inc. (D.I. 2). Presently before the Court is Defendant's motion to

compel arbitration and stay the proceedings and Plaintiff's opposition . (D .I. 42) . The

matter has been fully briefed .

                    FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff began her employment with Sunoco in early January 2014 as a customer

service representative . (D .I. 43-1 at 2). Plaintiff was employed by Sunoco , Inc. (R&M) ,

a subsidiary of Sunoco, Inc. One of Sunoco, Inc. (R&M)'s divisions was Mascot

Petroleum Company. (Id. at 2-3) . Plaintiffs employment was terminated on or around

May 1, 2016 . (Id) . Plaintiff alleges that Sunoco did not pay her the wages that it had

allegedly agreed to pay, she was denied the right to use her breathing machine, and her

employment was terminated for no reason. (D.I. 2 at 4). Plaintiffs EEOC charge of

discrimination alleges discrimination by reason of race and disability in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq. , and the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12101 , et seq. (D.I. 17).

       At the beginning of Plaintiffs employment with Sunoco , on January 13, 2014 , she

signed an agreement (D.I. 43-3) to participate in the Mascot Petroleum Compan.y

Dispute Resolution Program ("DRP"). (D .I. 43-2 at 2-19) . The DRP establishes a

mandatory arbitration process for claims made by current and former employees arising

out of their employment or termination of employment. (D .I. 43-3) . The DRP "is

designed to provide rules and procedures for the quick, fair, accessible and inexpensive



                                              1
resolution of issues between the Company and the Company's present and eligible

former employees ," and it explains what arbitration is and how an employee initiates

and participates in arbitration . (D .I. 43-2 at 11 , 12-13). The DRP states that it "is

intended to create an exclusive procedural mechanism for the final resolution of all

claims falling within its terms ," and "is not intended either to abridge or enlarge

substantive rights available under applicable law." (Id. at 11 ).

       Section Ill of the DRP states that an employee's agreement to arbitrate claims

arising out of her employment is an express condition of employment as follows:

"Mascot Petroleum Company's DRP is a condition of employment and by accepting

employment with Mascot you are knowingly and voluntarily agreeing to its terms,

including the requirement that you arbitrate any claims against the Company." (D .I. 43-

3). The agreement provides that "all claims relating to your application or candidacy for

employment, your employment, or the termination of your employment from the

Company shall be submitted to final and binding arbitration in accordance with the

Mascot Dispute Resolution Program (DRP) Rules and Procedures." (Id.).

       [The DRP] covers all issues or controversies arising out of your
       employment or termination " including "[m]atters relating to discrimination,
       harassment and unlawful forms of retaliation , intentional infliction of
       emotional distress," and "claims arising under federal , state or local
       statutory or common law" including but not limited to "Title VII ," "the
       Americans with Disabilities Act" and "any and all claims under . .. state
       and local laws against discrimination.

(D .I. 43-2 at 4, 11). Similarly, the page Plaintiff signed provides that "[a]II claims arising

under federal , state, or local statutory or common law shall be subject to arbitration

including ... claims arising under Title VII ," the ADA, and "state and local laws against

discrimination ." (D .I. 43-3).



                                               2
        The DRP provides that "[a]ny legal issue not resolved through [the administrative

processes preceding arbitration] must be submitted to final and binding arbitration rather

than through the courts or to a jury. " (D .I 43-2 at 9). The page that Plaintiff signed

states :

           I understand that I may file administrative charges with the Equal
           Employment Opportunity Commission , and similar state or local agencies,
           but that upon receipt of right-to-sue letter or my having otherwise
           exhausted administrative remedies under the law, I shall arbitrate any
           claim that I may have against Mascot Petroleum Company in accordance
           with DRP Rules and Procedures rather than proceed through the courts or
           to a jury.

(D .I. 43-3).

                                     LEGAL STANDARDS

           The Federal Arbitration Act ("FAA") provides that written agreements to arbitrate

disputes "shall be valid , irrevocable, and enforceable." 9 U.S .C. § 2. A district court

may only issue an order compelling arbitration when that court has "diversity jurisdiction

or some other independent basis for federal jurisdiction ... ." Moses H. Cone Mem'I

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n. 32 (1983). The FAA mandates that

district courts shall direct parties to proceed to arbitration on issues for which arbitration

has been agreed , and to stay proceedings while the arbitration is pending. See 9

U.S.C. §§ 3, 4; Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218 (1985) ; Harris v.

Green Tree Fin. Corp., 183 F.3d 173, 179-80 (3d Cir. 1999).


           The FAA limits the role of courts to determine: (1) whether the parties entered

into a valid arbitration agreement; and (2) whether the specific dispute falls within the

scope of the agreement. John Hancock Mutual Life Ins. Co. v. Olick, 151 F.3d 132, 137

(3d Cir. 1998). In conducting this review, the court should apply the ordinary principles


                                                3
of contract law. See 9 U.S .C. § 2 ; First Options of Chicago, Inc. v. Kaplan , 514 U.S.

938 , 944 (1995) .

       In determining whether the particular dispute falls within a valid arbitration

agreement's scope , 'there is a presumption of arbitrability[.]"' Century lndem. Co. v.

Certain Underwriters at Lloyd's, London , 584 F.3d 513 , 524 (3d Cir. 2009) (quoting AT

& T Techs., Inc. v. Communications Workers of Am., 475 U.S. 643 , 650 (1986)) . This

presumption applies whenever a contract has an arbitration clause and is "particularly

applicable where the clause is [] broad ." AT & T Techs., Inc., 475 U.S . at 650. "'Any

doubts as to the scope of arbitratable issues should be resolved in favor of arbitration . .

. ."' Suterv. Munich Reinsurance Co., 223 F.3d 150, 155 (3d Cir. 2000) . When the

presumption applies , "a court may not deny a motion to compel arbitration 'unless it may

be said with positive assurance that the . .. arbitration clause is not susceptible of an

interpretation that covers the dispute ."' Cup v. Ampco Pittsburgh Corp. , 903 F.3d 58 ,

64-65 (3d Cir. 2018) (quoting AT & T Techs. , Inc., 475 U.S . at 650). "If . . . the court

determines that an agreement exists and that the dispute falls within the scope of the

agreement, it then must refer the matter to arbitration without considering the merits of

the dispute. " PaineWebber inc. v. Hartmann , 921 F.2d 507 , 511 (3d Cir. 1990)

(overruled on other grounds) .

                                        DISCUSSION

       Defendant moves to compel arbitration under the FAA and to stay the

proceedings. It states that all of Plaintiff's claims are subject to exclusive , final and

binding arbitration pursuant to the DRP , and it contends that Plaintiff improperly

commenced her action in this Court. (0.1. 43) . Plaintiff responds that she has provided



                                               4
all material to the Court regarding the statement of facts , wages , termination , and

damages. (D .I. 44).

       Plaintiff does not dispute that she signed the arbitration agreement. Nor does

she dispute that she agreed to arbitrate all employment disputes with her employer

when she signed the agreement in Section Ill of the DRP and acknowledged receipt of

the DRP Handbook and that it was her responsibility to read the handbook. The

arbitration clause clearly provides that as a condition of employment, Plaintiff must

submit employment-related disputes , including statutory, contractual, or common law

claims , to binding arbitration and that upon receipt of a right to sue letter from the

EEOC , Plaintiff shall submit to arbitration . Courts have enforced arbitration agreements

presented as a condition of employment before employment begins. See, e.g. , Murphy

v. Glencore Ltd., 2019 WL 549139 , at *6 (D . Conn . Feb . 11 , 2019) ; McCoy v. Dave &

Buster's, Inc. , 2018 WL 550637 , at *5 (E.D .N.Y. Jan. 24 , 2018) . In addition , public

policy favors the enforcement of arbitration clauses if the parties validly entered into the

agreement and the specific dispute falls within the scope of the clause. BAE Sys.

Aircraft Controls, Inc. v. Eclipse Aviation Corp., 224 F.R.D . 581 , 586 (D . Del. 2004).

       Plaintiff makes no argument that the arbitration agreement is invalid. She only

states that she has provided all documents to the Court. The agreement signed by

Plaintiff is valid and enforceable, and her claims fall within the scope of the arbitration

agreement. Therefore, her employment discrimination claims must be resolved by

arbitration.

                                       CONCLUSION




                                              5
       For the above reasons , the Court will grant Defendant's motion to compel

arbitration and stay the case .

       An appropriate Order will be entered .




                                            6
